Fidelity




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 25, 2015

                                      No. 04-14-00913-CV

                                      David MEDRANO,
                                          Appellant

                                                v.

FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger Lawyers
Title Insurance Corporation, Barclays Capital Real Estate Inc. d.b.a HOMEQ, as servicing Agent
                    for Duetsche Bnk. National Trust Company as Trustee,
                                           Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-00027
                       The Honorable Richard E. Price, Judge Presiding

                                         ORDER
        Appellant’s brief is past due. He has filed a motion for extension of time, stating the
brief was not filed because a supplemental clerk’s record he requested from the Bexar County
District Clerk has not been filed. The Clerk states the supplement has not been filed because
appellant has not paid the fee for preparation of the supplemental record.

       We order appellant to file written proof in this court by August 31, 2015, that the clerk’s
fee has been paid. If appellant pays for the record by the date ordered, we order the Bexar
County District Clerk to file the record by September 4, 2015. If appellant fails to pay for the
record by the date ordered, we order his brief due September 4, 2015.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court